Title: From George Washington to John Hanson, 9 July 1782
From: Washington, George
To: Hanson, John


                  
                     Sir
                     Head Quarters Newburgh July 9th 1782
                  
                  Having found a moment’s leisure to examine myself into the situation of affairs on the frontiers of this State, I have lately made a journey, up the Hudson & Mowhawk Rivers as far as Saratoga & Schenactady—Just before my arrival there a party of three or four hundred of the Enemy, consisting of British, Refugees, & Savages had made an incursion down the Mowhawk, attacked, and captured (after a gallant defence) a small guard of Continental Troops, who were stationed at the only remaining Mill on the upper Settlements, which they also destroyed.
                  By a deserter from this Party, we are informed that the Enemy are taking Post at Oswego, and are either rebuilding the Old, or erecting new fortifications there—Whatever the design of the Enemy may be by thus occupying a new Post & extending themselves on the frontier, I consider it my duty to inform Congress thereof, and have, for that purpose, taken the liberty to forward this by the earliest safe conveyance, since my return from the Northward.
                  I have the honor to enclose to your Excellency Copies & Extracts of sundry Letters which have lately passed between the British Commanders in Chief & myself.  The subjects contained in them being principally of a civil nature, I must beg leave to submit them to the consideration & direction of Congress.  I think it only necessary to remark, that notwithstanding the plausibility of the terms on which Sir Guy Carleton proposes the exchange of American Seamen for British Soldiers, in his Letter of the 7th Inst. it must still be obvious, that it would amount to nearly the same thing, to have the Prisoners so exchanged employed against our Allies in the West Indies, as it would to have them acting against ourselves on the Continent.  I have the honor to be With perfect respect Your Excellencys Most Obedt Servt
                  
                     Go: Washington
                     
                  
               